AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

c

United States District Court’) =~
Southern District of Georgia; - O « Sates tid

ANDREA BOATRIGHT,
Plaintiff,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV519-2

ANDREW SAUL, Commissioner of Social Security
Defendant.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 30th day of March 2020, adopting the
Report and Recommendation of the Magistrate as the opinion of the Court. The Court remands this
case to the Commissioner under sentence four of 42 U.S.C. § 405(g), judgment is hereby entered,

and this case stands closed.

Approved by:

 

a
HPN EIS ooU BEY WOOD, JUDGES
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

Mae b 3$/.2-Z20 Scott L. Poff
iE =a

Clerk

Candy Jablt,

(By) DeputfClerk

Date

 

GAS Rev 10/1/03
